DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 12/05/2019, has been entered.

      Claims  4, 5, 7, 9-11, 13-15,  17, 18,  20- 21, 23-28,  31-36,  38-44, 46-48,  50, 52, 54-76,  78-87 and 91-96  have been canceled.

     Claims 3, 6, 8, 12, 16, 19, 22, 29, 37, 45, 49, 51, 53, 77 and 88-90 have been amended.

      Claims 1-3, 6, 8, 12, 19, 22, 29, 30, 37, 45, 49, 51, 53, 77 and 88-90 are pending.

3.     REQUIREMENT FOR UNITY OF INVENTION

     As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
     The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

    When Claims Are Directed to Multiple Categories of Inventions:

     As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
     (1)  A product and a process specially adapted for the manufacture of said product; or
     (2)  A product and process of use of said product; or
     (3)  A product, a process specially adapted for the manufacture of the said product, and a use 
            of the said product; or
     (4) A process and an apparatus or means specifically designed for carrying out the said 
           process; or
     (5)  A product, a process specially adapted for the manufacture of the said product, and an 
           apparatus or means specifically designed for carrying out the said process.

     Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
    




     Restriction is required under 35 U.S.C. 121 and 372.

     This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
     In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

     Group I, claims 1-3, 6, 8, 12, 19, 22, 29, 30, 37, 45, 49, 51, 53, 77 and 88-90, drawn to anti-
                    CD137 antibodies.

    Group II, claims 88-90, drawn to methods of treating by administering anti-CD137 antibodies.

     The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 

     Consistent with Written Opinion of the International Searching Authority for the corresponding PCT/EP2017/079930, filed 05/16/2019, in the instant application;
     the instant claims lack unity of invention by not providing a contribution over the prior art teachings cited therein.

    See entire Written Opinion, including Box No. V: Reasoned Statement. Box No. VI: Certain Documents Cited and Remarks.

5.  Species Election

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 

      In addition to electing a Group from above,
      A)  Applicant is required to elect a specific CD137 antibody from those claimed and  
            disclosed including capabilities of inhibiting to 1630/1631, 2674/2675, epitopic    
            specificities (e.g., see claim 8), SEQ ID NOS of CDRs, heavy/light chains, including   
            mutations. (e.g., claims 19, 22, 29, 30, 37, 49), including clone designations (e.g., see 
            Table 5; 1630/1631.

            In addition, applicant is required to elect whether the antibodies comprises cytotoxic   
            moiety and/or detectable moiety OR does NOT comprise either moieties
            AND
            if applicant elects moieties,
            then applicant is required a specific species of the moieties recited in claim 53.
In addition to electing a Group from above and a specific CD137 antibody from (A),
           if applicant elects Group II,
           then applicant is required to elect a species of cancer from claim 89 (e.g., prostate cancer,          
           colorectal cancer, etc.)
           AND   
            applicant is required to elect whether the methods comprise “wherein the patient has been 
            pre-screened and identified as having a tumor with cells expressing CD137 and FcγR                        
            OR whether the patients has not been pre-screened and identified, 
            applicant is required specific species from the following.

6.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.

     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

7.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

8.  The examiner has required restriction between product and process claims with respect to Groups I and II. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

     In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. 



9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571) 272-0844.  The examiner can normally be reached Monday through Thursday from 7:30 am to 6:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. 

     The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
October 21, 2021